DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election of Group III, consisting of claims 12-15, in the reply filed on 02/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.
Drawings
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “248” has been used to designate both the neck portion of Figs. 11 and the activation portion of Figs. 26A-28B; reference character “244” has been used to designate both a colored band of Fig. 24 and a threaded portion of Figs. 25A-28B; reference character “246” has been used to designate both a whistle in Fig 24 and a biasing mechanism/coil spring of Figs. 25A-28B; reference character “256” has been used to designate both an activation end of Figs. 30A-31 and a blocking member of Figs. 27A-B; reference character “234” has been used to designate the vent path wall of Figs. 30A-31 and the circumferential ring of Fig. 19A-B; reference character “236” has been used to designate a vent path of Figs. 30A-31 and a first sloped portion of Figs. 19A-B; reference character “254” has been used to designate both a connection end of Figs. 30A-31 and a ledge of Figs. 27A-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "320’" and "320’’" have both been used to designate the vent cap of Figs. 28A-B; reference characters “206’” and “258” have both been used to designate the vent path wall (Page 40, lines 5-12); and reference characters “320” and “120’” have both been used to designate the self activating vent cap (Page 40, lines 13-23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 250 (Page 39, line 22); 206’ (Page 40, line 9); 120’ (Page 40, lines 17-21); 
Specification
5)	The disclosure is objected to because of the following informalities:
Page 5, line 11; Page 9, line 8; Page 10, line 8, “one” should read “once” for grammatical correctness
Page 8, line 16, “venting position” should read “venting position.” for grammatical correctness
Page 8, line 19; Page 10, line 24, “in an actively” should read “and an actively” for grammatical correctness
Page 11, line 6, “admit” should read “omit” for correctness
Page 11, line 14, “to threadably” should read “to be threadably” for grammatical correctness
Page 20, line 20, “114 an” should read “114, an” for grammatical correctness
Page 21, line 12, “138 and” should read 138, and” for grammatical correctness
Page 22, line 4, “156 and” should read “156, and” for grammatical correctness
Page 45, line 17, “connection end” should read “connection portion” for continuity
Page 47, line 11, “120 two be” should read “120 to be” for grammatical correctness
Page 47, line 20, “insertion device 10 to for” should read “insertion device 102 for” for clarity and grammatical correctness
Appropriate correction is required.
Claim Objections
6)	Claim 12 is objected to because of the following informalities:
Claim 12, lines 10-11, recite “the needleless vent therefrom”, however, from the claims submitted 01/03/2019, it appears that it should recite “the needless connector to vent therefrom”
Claim 12, line 13, recites “the threaded”, however, from the claims submitted 01/03/2019, it appears that it should recite “the threaded portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9)	Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 12 recites the limitation “wherein the vent cap is configured such that actively depressing the activation portion distally to the actively depressed, venting position enables the threaded (portion) to be threadably uncoupled from the needleless connector” in lines 12-14. However, the specification does not properly describe the use of “depressing the activation portion distally to the actively depressed, venting position” within the claim. Thus, it is unknown if the activation portion is designed to be depressed to an even further position distal to the actively depressed, venting position in order to allow for uncoupling, or if the activation portion being actively depressed distally to the actively depressed, venting position is the action that allows for both uncoupling and activation. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to make the vent cap function as claimed. As to the level of one of ordinary skill in the art, one could not make or use the invention as claimed with the provided disclosure. Due to lack of any explanation on determining whether “distally to the actively depressed, venting position” is a further position of depression or the same originally disclosed position, one could not make or use the invention as claimed without undue experimentation. As noted above, Applicant has provided no way to determine whether “distally to the actively 
10)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12)	Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The self activating vent cap of claim 8" in line 1.  However, claim 8 was not elected within the Response to Restriction Requirement filed on 02/10/2021. Therefore, the dependency of claim 14 is unclear, and the claim is indefinite. For the purpose of examination, Examiner will interpret “The self activating vent cap of claim 8” as “The vent cap of claim 12”.
Claim 15 recites the limitation "The self activating vent cap of claim 14" in line 1.  However, claim 8, upon which the original claim 14 depends, was not elected within the Response to Restriction Requirement filed on 02/10/2021. Therefore, the dependency 
Examiner’s Note
13)	Let it stand on the record that Examiner notes there is no prior art rejection for claims 12-15. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejection of claim 12, and thus claims 13-15, as written within this current Office Action.
Conclusion
14)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 5441487 to Vedder teaches a vent cap (Fig. 5; 17, 18’, and 20) configured to be coupled to a needleless connector (Fig. 4; 54) and shiftable relative to the needleless connector between a storage position (as shown in Fig. 5) and an actively depressed, venting position (as shown in Fig. 4), the vent cap comprising: a threaded portion (Fig. 1; 72) configured to be selectively threadably coupled to the needleless connector [Col. 4, lines 43-44], such that the threaded portion is coupled to the needleless connector during use, and is uncoupled from the needless connector after use; and an activation portion [Fig. 5; 12 and 28’] shiftable relative to the threaded portion between the storage position, and the actively depressed, venting position, in which a wall (Fig. 5; 26’) defining a vent path is at least partially inserted into the needleless connector, thereby enabling gas within the needleless (connector to) vent 
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./Examiner, Art Unit 3783      
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783